Exhibit 10.3
 
Amendment to the
Exclusive License and Distribution Agreement


This amendment (the “Amendment”) to the Exclusive License and Distribution
Agreement (as defined below), entered into as of December 1, 2011 (the
“Amendment Effective Date”) is by and between I.E.T, Inc., a Nevada corporation
with its principal place of business at 4235 Commerce Street, Little River, SC
29566 (“IET”), and Benchmark Energy Products, LP, a Texas limited partnership
with its principal place of business at 2801 Post Oak Blvd., Suite 400, Houston,
TX 77056 (“Benchmark”).


WHEREAS, IET and Benchmark entered into an Exclusive License and Distribution
Agreement on June 27, 2007 whereby IET appointed Benchmark as its exclusive
agent for marketing, sale and distribution of IET’s EcaFlo® equipment and
EcaFlo® solutions for use in oilfield applications (the “Distribution
Agreement”); and
 
WHEREAS, IET and Benchmark desire to modify the aforementioned Distribution
Agreement for the mutual benefit of both parties;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1. The modifications of the Distribution Agreement herein will be effective as
of the Amendment Effective Date and will remain in effect for the duration of
the Distribution Agreement unless further modified in writing by the parties
hereto.


2. Article 4 is amended to include the following:


4.4         Notwithstanding any provisions in the Agreement to the contrary, IET
shall have the right and authority to offer, sell and supply EcaFlo® solutions
for use in Oilfield Applications in the Territory provided it observes the
following limitations, restrictions and methods:


a.  IET may offer, sell and supply any Oilfield Application customer, except
Oilfield Application customers that are oil service companies or suppliers to
oil service companies or that are Benchmark customers, including oilfield
pumping services companies, or are companies that provide chemistries to
oilfield pumping services companies.


b.  Should IET receive a purchase order from an Oilfield Application customer to
purchase EcaFlo® solutions for use in Oilfield Applications, IET will notify
Benchmark of such Oilfield Application customer and seek a supply of EcaFlo®
solutions from Benchmark on terms to be agreed upon by the parties.  If an
agreement for such supply cannot be reached within five (5) business days of IET
providing notice to Benchmark of the Oilfield Application customer’s interest in
purchasing EcaFlo® solutions, IET may obtain EcaFlo® solutions from IET’s other
resources in order to supply the Oilfield Application customer.


3. Other than as specifically modified in this Amendment, all other terms,
conditions and covenants of the Distribution Agreement shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Amendment, effective as of the Amendment Effective
Date.
 
I.E.T., Inc.
       
By:
/s/ Thomas S. Gifford    
Thomas S. Gifford
    Executive Vice President and Chief Financial Officer  

 
Benchmark Energy Products, L.P.
By BRT Management, LLC, its General Partner
 
By:
/s/ E. Wayne Kinsey, III    
E. Wayne Kinsey, III
   
President
 

 